DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed October 15, 2021.  
Claims 22-47 are currently pending. 

Withdrawn Rejections
3. 	The rejection made under 35 USC 101 in the Office Action of July 15, 2021 is withdrawn in view of the cancelation of claims 8-13 and 16. 
	The rejections over claims 8-13 and 16 made under 35 USC 103 in the Office Action of July 15, 2021 are moot in view of the cancelation of these claims.  The rejection over claims 22 and 23 under 35 USC 103 in the Office Action of July 15, 2021 are withdrawn in view of Applicants arguments pertaining to the Lu et al.  (Molecular and Cellular Biology Aug 2011 pages 3339-3350) reference. 

4.	The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a correlation between DNA promoter hypermethylation of KDM6A, NF2, KDMSC, IGFBP2, ARNT2, PTEN, ATM, MLH1, BRCA1, SEMA3B, THBD, and CLDN3 and hypoxia in breast tumors.  The prior art does not teach or suggest detecting hypoxia in a breast tumor when the promoter of KDM6A, NF2, KDMSC, 
sample.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/AMANDA HANEY/Primary Examiner, Art Unit 1634